Danforth, J.
The husband is not a competent witness for the wife where the other party is an executrix as in this case.
The amendment of R. S., c. 82, § 82, by the Public Laws of 1873, c. 137, § i leaves the former subject to the provision of R. S., c. 82, § 87, and this case does not come within any of the exceptions therein mentioned.
Therefore the case of Jones v. Simpson, 59 Maine, 180, is decisive of this. Exceptions overruled.
Appleton, C. J., "Walton, Barrows, Yirg-in and Peters, JJ., concurred.